Citation Nr: 0515209	
Decision Date: 06/06/05    Archive Date: 06/15/05

DOCKET NO.  03-32 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease and hypertension.

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for service-connected asbestosis.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1961.  This matter comes properly before the Board 
of Veterans' Appeals (Board) on appeal from a rating decision 
the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).

A motion to advance this case on the Board's docket was 
granted for good cause, by the Board, on April 15, 2005.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2004).

The veteran has raised the issues of entitlement to service 
connection for sleep apnea secondary to his service-connected 
asbestosis and for a total disability rating for compensation 
based on  individual unemployability (TDIU).  These issues 
have not been adjudicated by the RO and are not properly 
before the Board at this time.  These issues are referred to 
the RO for action deemed appropriate.  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

Review of the claims file reveals that, the veteran has not 
received the required notice under the Veterans Claims 
Assistance Act of 2000 (VCAA), with respect to the issue 
involving an increased initial disability rating for the 
service-connected asbestosis which is on appeal.  Upon the 
grant of service connection, the veteran disagreed with the 
initial disability rating.  While 38 U.S.C.A. § 5103(a) does 
not require VA to provide notice of the information and 
evidence necessary to substantiate this newly raised issue, 
the Board notes that the veteran was never given the required 
VCAA notice with respect to the issue of entitlement to 
service connection for asbestosis.  Therefore, notice with 
respect to the issue of rating the veteran's asbestosis must 
be issued to the veteran.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

The veteran testified at an April 2005 personal hearing 
before the Board that his service-connected asbestosis was 
progressive and had increased in severity since the most 
recent VA examination which was conducted in February 2002.  
Therefore, another examination of the veteran must be 
conducted.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the "fulfillment of the 
statutory duty to assist . . . includes the conduct of a 
thorough and contemporaneous medical examination. . . ."  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

At his hearing, the veteran also testified that he had been 
hospitalized to pneumonia twice in 2004 at a private 
hospital.  Review of the claims file does not reveal that the 
records related to this treatment is of record.  The RO 
should make an attempt to obtain these records.  

At the April 2005 hearing, the veteran asserted that his 
service-connected asbestos aggravated his coronary artery 
disease and hypertension.  When aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service- connected disability, the veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  The Compensation and Pension examination of 
record did not offer an opinion as to whether the asbestosis 
aggravated the veteran's cardiovascular disorders.  
Therefore, remand for additional medical development is 
required.  

Finally, the veteran submitted additional medical evidence in 
support of his claims which was received at the Board in May 
2005.  The veteran did not waive consideration of this 
evidence by the RO.  Therefore, remand is required for the RO 
to consider this evidence.  

Accordingly, this case is remanded for the following actions:


1.  Notification and development action 
required by the VCAA must be completed.  
In particular, the notification 
requirements and development procedures 
set forth at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 must be fully complied with 
and satisfied with respect to the issue 
of entitlement to an increased initial 
disability rating for asbestosis.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

2.  The veteran should be asked to 
provide a list containing the names of 
all health care professionals and/or 
facilities (private and governmental) 
where he had been treated for his 
respiratory disabilities since 2001.  
Subsequently, and after securing the 
proper authorizations where necessary, 
the RO should make arrangements in order 
to obtain all the records of treatment 
from all the sources listed by the 
veteran which are not already on file.  
The Board is particularly interested in 
obtaining all records and reports of any 
hospitalization for pneumonia at the 
Bayonet Medical Center in 2004.  All 
information obtained should be made part 
of the file.  The RO should also obtain 
all the records of any treatment at VA 
facilities which are not already on file.  

3.  The veteran should be accorded the 
appropriate VA examination to rate his 
service-connected asbestosis.  The report 
of examination should include a detailed 
account of all manifestations of the 
disorder found to be present.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  Pulmonary function test should be 
conducted and include values for Forced 
Vital Capacity (FVC) and Diffusion 
Capacity of the Lung for Carbon Monoxide 
by the Single Breath Method (DLOC (SB))  
The claims folder and a copy of this 
remand must be made available and reviewed 
by the examiner in conjunction with the 
examination.  

The examining physician is also requested 
to review the medical evidence of record 
and offer an opinion at to whether the 
veteran's service-connected asbestosis 
disability aggravates the veteran's 
coronary artery disease and hypertension.  

The examining physician should provide 
complete rationale for all conclusions 
reached.  

4.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  Following the above, the RO should 
readjudicate the veteran's claims with 
particular attention to the evidence 
placed in the claims file since the August 
2003 Statement of the Case.  If any 
benefit on appeal remains denied, a 
supplemental statement of the case should 
be issued, and the veteran and his 
representative should be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

